*1320Upon petition for rehearing and suggestion for rehearing en banc, the panel has voted to amend its opinion entered herein January 27, 1986, 781 F.2d 733 (9th Cir. 1986), as follows:
On page 737, column 1, line 11 from the bottom, insert footnote marker 1/ and the following text:
SFAA contends that our finding of no state action conflicts with Martin v. International Olympic Committee, 740 F.2d 670, 677 (9th Cir.1984). We disagree. The determination whether state action exists is entirely dependent on the unique facts of each case. Burton v. Wilmington Parking Authority, 365 U.S. 715, 726 [81 S.Ct. 856, 862, 6 L.Ed.2d 45] (1961). In Martin, the government involvement was significantly more extensive than that found in this case.
On page 738, column 1, renumber the footnote to 2/.
The full court was advised of the suggestion for rehearing en banc. An active judge called for a vote on whether to rehear the matter en banc. The request for en banc consideration failed to receive a favorable majority of the votes of the active judges.
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.